OPINION — AG — (1) THE STATUTES 70 O.S. 1961 18-4 [70-18-4] AND 70 O.S. 1967 Supp., 6-23 [70-6-23] REQUIRES STATE AID CALCULATIONS OF INCREMENTS FOR NON DEGREE VOCATIONAL TRADES AND INDUSTRIAL PROGRAM TEACHERS. (2) IT IS NOT NECESSARY TO ESTABLISH EXPERIENCE FOR PRIOR YEARS FOR TRADESMEN AND TECHNICIANS AS INSTRUCTORS, WITHOUT A DEGREE, IN THE CALCULATION OF STATE AID FOR THE CURRENT SCHOOL YEAR FOR THE REASON THAT THE ACT PROVIDING FOR INCREMENTS OF $100.00 PER YEAR FOR SUCH INSTRUCTORS DID NOT BECOME EFFECTIVE UNTIL MAY 8, 1967. THEREFORE, SUCH INSTRUCTORS COULD NOT QUALIFY FOR THE FIRST $100.00 INCREMENT UNTIL AFTER THE COMPLETION OF EIGHT COLLEGE HOURS OR THE TRAINING COURSE PROVIDED IN THE ACT SUBSEQUENT TO MAY 8, 1967. CITE: 70 O.S. 1967 Supp., 6-23 [70-6-23] (W. J. MONROE)